Title: From Alexander Hamilton to James McHenry, 26 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY March 26th. 1800—
          
          Captain Thompson, of the fourth regiment, having resigned, — Mr Campbell Smith, standing first on the list of Lieutenants, is of course entitled to receive fill the vacancy. Immediate promotion in cases of this nature, except where there are serious objections to the individual, is enjoined both by duty right justice and policy.
          The individual Officer next in grade is entitled to the vacant post, and delay in promoting him to it is a violation of his right—And indeed it is a violation not merely of his right but of that of every of all the Officers who stand below him—
          The effect produced by delay in such cases is of the most pernicious — kind very injurious. The Officers who are kept out of their right believe that they suffer from the influence of a mean parsimony in the public councils Government too little to be reputable.
          Nothing can have a stronger This has a strong tendency to disgust them with the service.
           S of War—
        